Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-16 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a structure comprising: a waveguide structure comprising one or more bends, an input end and an output end, the waveguide structure comprising a first semiconductor material; and grating structures which are positioned adjacent to the one or more bends of the waveguide structure and which are structured to scatter a leaked transverse wave away from the waveguide structure, wherein the grating structures include an upper grating structure on a first side of the waveguide structure and a lower grating structure on a second side of the waveguide structure, the upper grating structure and lower grating structure extend along the entirety of the bends on the first side and the second side of the waveguide structure; the grating structures scatter a transverse magnetic wave as it passes through the waveguide structure, allowing a transverse electric wave to pass through and be output at the output end; in combination with the other recited limitations in the claim. 
Claims 2-16 are allowable as dependent upon claim 1.
Claims 17, 18, and 20 are allowed. 
Independent claim 17 is allowed because the prior art does not teach or suggest a structure comprising: a waveguide structure fabricated on a silicon on insulator wafer, the waveguide structure composed of one or more bends, and opposing straight sections comprising an input and an output; and grating structures separated from the waveguide structure and positioned on opposing sides of the waveguide structure at least between the input end and the output end, the grating structures configured to scatter leaked/radiated energy away from the waveguide structure, wherein: the grating structures comprise parallel ribs extending along the entirety of the one or more bends on a first side and a second side of the waveguide structure; in combination with the other recited limitations in the claim. 
Claims 18 and 20 are allowable as dependent upon claim 17.
Claim 19 is allowed. 
Independent claim 19 is allowed because the prior art does not teach or suggest a structure, comprising: a curved waveguide structure fabricated on a photonic compatible platform; grating structures positioned adjacent to and on opposing sides of the curved waveguide structure; the grating structures are composed of a fully metallic layer devoid of any pattern or ribbing, and which are adjacent to but separated from both sides of the curved waveguide structure, and the fully metallic layer of the grating structures are located on semiconductor material; in combination with the other recited limitations in the claim. 
Prior art reference Goodwill et al. (2015/0277042; “Goodwill”) is the closest prior art of record in this application. However, Goodwill fails to disclose the grating limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883